NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON ARMANDO FOLGAR,                          No.    19-72794

                Petitioner,                     Agency No. A094-290-134

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Nelson Armando Folgar, a native and citizen of Honduras, petitions for

review of an immigration judge’s (“IJ”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008).

We dismiss in part and deny in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        We lack jurisdiction to consider Folgar’s contention that his proposed

particular social group is based on a familial relationship because he failed to raise

the issue before the IJ. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

        Assuming the IJ had the authority to reopen proceedings, she did not abuse

her discretion in denying Folgar’s untimely motion to reopen where he failed to

establish prima facie eligibility for relief. See 8 C.F.R. § 1003.23(b)(2); Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016) (denying motion to

reopen for failure to establish prima facie eligibility for the relief sought).

        Folgar does not challenge the IJ’s determination that there was no

jurisdiction to reopen his initial removal proceedings or the IJ’s denial of sua

sponte reopening. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

        Folgar’s motion for a stay of removal (Docket Entry No. 1) is denied as

moot.

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                     19-72794